Exhibit 10.3
 
AMENDMENT TO EMPLOYEE MATTERS AGREEMENT
 
This Amendment to Employee Matters Agreement (this “Amendment”), dated as of
June 30, 2011, is by and between Marathon Oil Corporation, a Delaware
corporation (“Marathon Oil” or “MRO”), and Marathon Petroleum Corporation, a
Delaware corporation (“Marathon Petroleum” or “MPC”, and together with Marathon
Oil, the “Parties”).
 


 
PRELIMINARY STATEMENT
 
WHEREAS, the Parties are parties to an Employee Matters Agreement dated as of
May 25, 2011 (the “Employee Matters Agreement”; capitalized terms used but not
defined in this Amendment shall have the respective meanings given such terms in
the Employee Matters Agreement); and
 
WHEREAS, the Employee Matters Agreement contains provisions relating to
adjustments to equity-based awards held by MRO Participants, MPC Participants
and other grantees, which adjustments are generally designed to preserve the
intrinsic values of those awards on the Distribution Date;
 
WHEREAS, the Parties now desire to amend the Employee Matters Agreement as
provided herein, to permit an Alternative Methodology for adjusting certain
equity-based awards and provide specific provisions for holders of equity-based
awards who are subject to the Income Tax Act (Canada);
 
NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
 
1. Section 1.1 of the Employee Matters Agreement is hereby amended to add the
following new definitions:
 
“Adjustment Time” shall have the meaning set forth in Section 13.2(d)(ii).
 
“Canadian Pre-Distribution Spread” means, for purposes of Section 13.2(d)(ii)
and Section 13.3(c)(ii), with respect to a Person's MRO Unvested Options or MRO
Vested Options, as applicable, the product of (a) the number of shares of MRO
common stock subject to such MRO Unvested Options  or MRO Vested Options
immediately prior to the Adjustment Time, and (b) the excess of the MRO
Pre-Distribution Stock Value over the per-share exercise price for such MRO
Unvested Options or MRO Vested Options immediately prior to the Adjustment Time.
 
“ITA” shall have the meaning set forth in Section 13.2(d)(ii).
 
“Post-Distribution Spread” means, (a) for purposes of Section 13.2(d)(ii), with
respect to a Person's Remaining MRO Unvested Options or MPC Unvested Options, as
applicable, the product of (a) the number of shares of MRO common stock or
shares of MPC common stock, as applicable, subject to such Remaining MRO
Unvested Options or MPC Unvested Options, as applicable, immediately after the
Adjustment Time, and (b) the excess of the MRO Post-Distribution Stock Value or
MPC Post-Distribution Stock Value, as applicable, over the per-share exercise
price for such Remaining MRO Unvested Options or MPC Unvested Options, as
applicable, immediately after the Adjustment Time and  (b) for purposes of
Section 13.3(c)(ii), with respect to a Person's Remaining MRO Vested Options and
MPC Vested Options, the sum of:  (A) the product of: (w) the number of shares of
MRO common stock subject to such Remaining MRO Vested Options, immediately after
the Adjustment Time, and (x) the excess of the MRO Post-Distribution Stock Value
over the per-share exercise price for such Remaining MRO Vested Options,
immediately after the Adjustment Time, and (B) the product of: (y) the number of
shares of MPC common stock subject to such MPC Vested Options, immediately after
the Adjustment Time, and (x) the excess of the MPC Post-Distribution Stock Value
over the per-share exercise price for such MPC Vested Options, immediately after
the Adjustment Time.
 
“Post-Distribution Value” means, with respect to a Person's MRO RSUs or MPC
RSUs, as applicable, the product of (a) the number of shares of MRO common stock
or shares of MPC common stock, as applicable, subject to such MRO RSUs or MPC
RSUs, as applicable, immediately after the Adjustment Time, and (b) the MRO
Post-Distribution Stock Value or MPC Post-Distribution Stock Value, as
applicable.
 
“Pre-Distribution Value” means, with respect to a Person's MRO RSUs, the product
of (a) the number of shares of MRO common stock subject to such MRO RSUs
immediately prior to the Adjustment Time, and (b) the MRO Pre-Distribution Stock
Value.
 


 
2.           A new Section 13.2(d) is added, as follows:
 
(d)           Special Rules.
 
(i) Alternative Conversion Methodology.  Notwithstanding the other provisions of
this Section 13.2 respecting the conversion  of each MRO Unvested Option into a
Remaining MRO Unvested Option or an MPC Unvested Option, the conversion for
administrative convenience may be effected using any other reasonable
methodology (an “Alternate Methodology”) recommended by or reasonably acceptable
to the recordkeeper for the MRO Stock Plans provided (A) the conversion effected
in accordance with the Alternate Methodology results in tax consequences for
option holders which are no less favorable than the consequences to such option
holders if the conversion was effected in accordance with the express provisions
of this Section 13.2, (B) the conversion is (subject to Section 13.2(d)((ii))
effected on a uniform and consistent basis and (C) the difference for each
option holder between the aggregate “spread” respecting his or her Remaining MRO
Unvested Option (as determined using the MRO Post-Distribution Stock Value) or
MPC Unvested Option (as determined using the MPC Stock Value) resulting from a
conversion effected in accordance with the Alternative Methodology and the
aggregate “spread” resulting from a conversion effected pursuant to the express
provisions of this Section 13.2 is no more than one and two/tenths (1.2)
percent.
 
(ii) Canadian Employees.  Notwithstanding the other provisions of this Section
13.2 (including, for greater certainty, Section 13.2(d)(i)), respecting the
conversion or adjustment of each MRO Unvested Option into a Remaining MRO
Unvested Option or an MPC Unvested Option, as applicable, if MRO Unvested
Options are held by a Person who, for the purposes of the Income Tax Act
(Canada) (the “ITA”), is a resident of Canada or who was granted such MRO
Unvested Options in respect of, in the course of, or by virtue of employment in
Canada, the conversion or adjustment of that Person’s MRO Unvested Options shall
be effected with such modifications as may be required such that: (A) any action
under Section 13.2(b) which is called for at or as of the Effective Time shall
be taken or completed at the time that is immediately before the time that is
immediately before the Effective Time (in this Section 13.2(d)(ii), the
applicable time for the actions under Section 13.2 is the “Adjustment Time”),
(B) if the Canadian Pre-Distribution Spread respecting such Person’s MRO
Unvested Options is nil or positive, the Post-Distribution Spread of such
Person's Remaining MRO Unvested Options or MPC Unvested Options, as applicable,
shall be equal to or less than such Canadian Pre-Distribution Spread, and (C) if
the Canadian Pre-Distribution Spread respecting such Person’s MRO Unvested
Options is negative, the Post-Distribution Spread of such Person's Remaining MRO
Unvested Options or MPC Unvested Options, as applicable, shall be less than
nil.  Notwithstanding anything herein contained, it is the intention that
subsection 7(1.4) of the ITA shall apply to the adjustments and conversions
contemplated in this Section 13.2(d)(ii).  Accordingly, if at any time
hereafter, for the purposes of the ITA (or any corresponding provincial income
tax legislation) and determining the income tax consequences, if any, of the
actions taken pursuant to this Section 13.2(d)(ii), it is finally determined,
whether by a tribunal or a court of competent jurisdiction, or otherwise that
(A) the total value of the shares of common stock which may be acquired pursuant
to a Person's Remaining MRO Unvested Options or MPC Unvested Options, as
applicable, less the aggregate exercise price payable under such options, as
determined immediately after the Adjustment Time, exceeds (B) the total value of
the shares of common stock that could be acquired under that Person's MRO
Unvested Options, less the aggregate amount payable under such options, as
determined immediately before the Adjustment Time, then the results of the
adjustment or conversion undertaken pursuant to this Section 13.2 shall be
altered in order to ensure that the excess is reduced to nil by changing:
(i) the number of shares of common stock subject to the Remaining MRO Unvested
Options or MPC Unvested Options, as applicable,  (ii) the exercise price payable
under the Remaining MRO Unvested Options or MPC Unvested Options, as
applicable,  or (iii) a combination of (i) and (ii).  Any changes made under
(i), (ii), or (iii) will be deemed to be effective from and after the Adjustment
Time.
 
3.           Section 13.3(b) is amended to read as follows:
 
(b) Any MRO Vested Option that is held by an MRO Employee who is an employee of
Marathon Oil Canada Corporation (Canada), Marathon Oil Sands (USA) Inc.,
Marathon Petroleum Company Norway LLC, Marathon Services Company or Marathon
Services (G.B.) Limited (England) shall be converted as provided in Section
13.2(a) or 13.2(d)(ii), as applicable, rather than as provided in this Section
13.3, and any MRO Vested Option that is held by an MPC Employee  to whom MRO
common stock registered on Form S-8 cannot be issued shall be converted as
provided in Section 13.2(b), rather than as provided in this Section 13.3.
 
4.           A new Section 13.3(c) is added, as follows:
 
(c) Special Rules.
 
(i) Alternative Conversion Methodology.  Notwithstanding the other provisions of
this Section 13.3 respecting the conversion  of each MRO Vested Option into a
Remaining MRO Vested Option or an MPC Vested Option, the conversion for
administrative convenience may be effected using any other reasonable
methodology (an “Alternate Methodology”) recommended by or reasonably acceptable
to the recordkeeper for the MRO Stock Plans provided (A) the conversion effected
in accordance with the Alternate Methodology results in tax consequences for
option holders which are no less favorable than the consequences to such option
holders if the conversion was effected in accordance with the express provisions
of this Section 13.3, (B) the conversion is (subject to Section 13.3(b) and
Section 13.3(c)((ii)) effected on a uniform and consistent basis and (C) the
difference for each Person between the aggregate “spread” respecting such
Person’s Remaining MRO Vested  Option (as determined using the MRO
Post-Distribution Stock Value) and MPC Vested Option (as determined using the
MPC Stock Value) resulting from a conversion effected in accordance with the
Alternative Methodology and the aggregate “spread” resulting from a conversion
effected pursuant to the express provisions of this Section 13.3 is no more than
one and two/tenths (1.2) percent.
 
(ii) Canadian Employees.  Notwithstanding the express provisions of this Section
13.3, except for Section 13.3(b), respecting the adjustment of each MRO Vested
Option into a Remaining MRO Vested Option and an MPC Vested Option, as
applicable, if MRO Vested Options are held by a Person who, for the purposes of
the ITA, is a resident of Canada or who was granted such MRO Vested Options in
respect of, in the course of, or by virtue of employment in Canada,
the  adjustment shall be effected with such modifications as may be required
such that: (A) any action under this Section 13.3 which is called for at or as
of the Effective Time shall be taken or completed at the Adjustment Time, (B) a
proportionate number of that Person's MRO Vested Options shall be adjusted to
become Remaining MRO Vested Options and a proportionate number of that Person's
MRO Vested Options shall be adjusted to become MPC Vested Options, (C) if the
Canadian Pre-Distribution Spread respecting such Person’s MRO Vested Options is
nil or positive, the Post-Distribution Spread of such Person's Remaining MRO
Vested Options and MPC Vested Options shall be equal to or less than such
Canadian Pre-Distribution Spread, and (D) if the Canadian Pre-Distribution
Spread respecting such Person’s MRO Vested Options is negative, the
Post-Distribution Spread of such Person's Remaining MRO Vested Options and  MPC
Vested Options shall be less than nil.  Notwithstanding anything herein
contained, it is the intention that subsection 7(1.4) of the ITA shall apply to
the adjustments contemplated in this Section 13.3(c)(ii).  Accordingly, if at
any time hereafter, for the purposes of the ITA (or any corresponding provincial
income tax legislation) and determining the income tax consequences, if any, of
the actions taken pursuant to this Section 13.3(c)(ii), it is finally
determined, whether by a tribunal or a court of competent jurisdiction, or
otherwise that (A) the total value of the shares of common stock which may be
acquired pursuant to a Person's Remaining MRO Vested Options and MPC Vested
Options, less the aggregate exercise price payable under such options, as
determined immediately after the Adjustment Time, exceeds (B) the total value of
the shares of common stock that could be acquired under that Person's MRO Vested
Options, less the aggregate amount payable under such options, as determined
immediately before the Adjustment Time, then the results of the adjustment
undertaken pursuant to this Section 13.3 shall be altered in order to ensure
that the excess is reduced to nil by changing: (i) the number of shares of
common stock subject to the Remaining MRO Vested Options or MPC Vested Options,
(ii) the exercise price payable under the Remaining MRO Vested Options or MPC
Vested Options, as applicable,  or (iii) a combination of (i) and (ii).  Any
changes made under (i), (ii), or (iii) will be deemed to be effective from and
after the Adjustment Time.
 
5.           A new Section 13.6(d) is added, as follows:
 
(d) Special Rule for Canadian RSU Holders.  Notwithstanding the other provisions
of this Section 13.6, if MRO RSUs are held by a Person who, for the purposes of
the ITA, is a resident of Canada or who was granted such MRO RSUs in respect of,
in the course of, or by virtue of employment in Canada, the conversion or
adjustment of that Person's MRO RSUs shall be effected such that: (A) any action
under Section 13.6(b) which is called for at or as of the Effective Time shall
be taken or completed at the Adjustment Time, (B) the Post-Distribution Value of
such Person's MRO RSUs as adjusted under Section 13.6(a) or such Person's MPC
RSUs, as applicable, shall be equal to or less than the Pre-Distribution Value
of such Person's MRO RSUs determined immediately before the Adjustment
Time.  Notwithstanding anything herein contained, it is the intention that the
adjustments contemplated in this Section 13.6 be completed on a tax-neutral
basis under the provisions of the ITA.  Accordingly, if at any time hereafter,
for the purposes of the ITA (or any corresponding provincial income tax
legislation) and determining the income tax consequences, if any, of the actions
taken pursuant to this Section 13.6(c), it is finally determined, whether by a
tribunal or a court of competent jurisdiction, or otherwise that (A) the total
value of the shares of common stock which may be acquired pursuant to a Person's
MRO RSUs (as adjusted under this Section 13.6) or MPC RSUs, as determined
immediately after the Adjustment Time, exceeds (B) the total value of the shares
of common stock that could be acquired under that Person's MRO RSUs, as
determined immediately before the Adjustment Time, then the results of the
adjustment undertaken pursuant to this Section 13.6 shall be altered in order to
ensure that the excess is reduced to nil by changing the number of shares of
common stock subject to the MRO RSUs (as adjusted under this Section 13.6) or
MPC RSUs, as applicable.  Any such change will be deemed to be effective from
and after the Adjustment Time.
 
6.           Miscellaneous.
 
This Amendment may be executed in two or more counterparts, each of which will
be deemed an original but all of which together shall be considered one and the
same amendment and shall become effective when counterparts have been signed by
each of the Parties and delivered to the other Party, it being understood that
each of the Parties need not sign the same counterpart.  When this Amendment
becomes effective pursuant to the immediately preceding sentence, (i) all
references to “this Agreement” in the Employee Matters Agreement shall be deemed
to refer to the Employee Matters Agreement as amended by this Amendment, and
(ii) all references to the “Employee Matters Agreement” in the Distribution
Agreement shall be deemed to refer to the Employee Matters Agreement as amended
by this Amendment, unless the context otherwise requires.  Except as amended
hereby, all provisions of the Employee Matters Agreement are and will remain in
full force and effect.  To the extent not preempted by applicable federal law,
this Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of New York, without regard to any
conflicts of law provisions thereof that would result in the application of the
laws of any other jurisdiction.
 


 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their authorized representatives as of the date first above written.
 


 

 
MARATHON OIL CORPORATION
     
By:  /s/ Robert L. Sovine, Jr.
 
Name: Robert L. Sovine, Jr.
 
Title: Vice President, Human Resources
     
MARATHON PETROLEUM CORPORATION
     
By: /s/ Rodney P. Nichols
 
Name: Rodney P. Nichols
 
Title:  Vice President, Human Resources

